Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments of 08/26/2021
Independent claims 1, and 14-15 have been amended. Applicant’s request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 Claims 1-15 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Response to Amendments/Remarks
The arguments and amendments of pages 7-8 regarding the prior arts of Ormond in view of Shustef, and the prior arts of Ormond in view of Shustef, and further in view of Malik, and/or that of Ormond in view of Malik citing “Applicants respectfully traverse. Amended independent claim 1 recites, inter alia, determine whether the remaining amount of the consumable product is equal to or less than the lower limit value; request input of authentication information, of a user who inputted the number of orders of the consumable product, via the output device, in a case that the controller has determined that the number of orders is more than the upper limit value and that the remaining amount is more than the lower limit value. None of the cited documents, taken either separately or in combination, teaches or suggests such features. For claim 4 which recited some of the features now recited in claim 1 the Office argues that Shustef teaches a controller determining when the number of orders is more than an upper limit value and that the remaining amount is more than a lower limit value. The Office further alleges that when Shustef's controller makes this determination, an "algorithm based on pre-authorized data may be interrogated to approve the request with an input of an obvious authentication information." Id. Yet Shustef only 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, and 14-15 is/are rejected under 35 U.S.C. 103 as obvious over Ormond et al. (previously cited), in view of Shustef et al. (previously cited), and further in view of Bullock (previously cited). 

      Regarding claim 1, Ormond teaches an image forming apparatus configured to form an image by using a consumable product (at least Fig. 1, and 5, and para. 0022-0025 and 0102-0107 teaches a system comprising at least server 120 and an MFP 110 configured in a case to automatically placing a consumable order based on at least monitored residuals or depletion amount of installed consumable product), 
the apparatus comprising: 
a communication interface configured to communicate with an order receiving apparatus (at least the network interface of Figs. 2-4 and para. 0063-0065 further the printer including said communication interface configured to communicate with at least an order server comprising the receiving apparatus); 
a memory configured to store a value of a number of orders of the consumable product, a lower limit value of a remaining amount of the consumables product and administrator's authentication information (at least Figs. 2-3 and para. 0082, 0084, and 0090-0092 further teaches a storage which as further implied in at least para. 
an input device (para. 0047); 
an output device (para. 0047); and 
a controller (the controller 210 of at least para. 0029 which as specifically noted in at least para. 0032 comprises provided functions which some or all of the 
functions provided by the MFP 200 may be performed by a server or thin client in conjunction or associated with the MFP 200), configured to: 
determine the number of orders of the consumable product inputted via the input device (the controller at least in para. 0074-0075 and Fig. 5 is adapted to understoodly based the button input or administrator input of orders to determine the number of said orders of the consumable product inputted);
determine whether the remaining amount of the consumable product is equal to or less than the lower limit value (it is further implied in at least para. 0072, and 
request input of authentication information via the output device (para. 0084, and 0093 further teaches receiving of an MFP order of consumable products, and to correspond in at least para. 0084 said order with a previously manually obtained administrator authentication information to obviously preauthorize a number of consumables orders which limiting number as implied in at least para. 0084 may be an unlimited value or a predetermined value, or to prompt the administrator of para. 0093-0094);
and determine whether the authentication information inputted via the input device in response to the request matches the administrator's authentication information (the system of at least para. 0084-0085 validates and determines if the administrator information is matched to known information obviously to further approve and deliver the number of ordered consumables products or by known means).
   However, Ormond is silent regarding said memory configured specifically to store an upper limit value of a number of orders of the consumable product; and that the remaining amount is more than the lower limit value.
     Shustef teaches client devices 110 and 140 of para. 0024 and 0047 each including a controlling means similar to the controller 210 of the prior art of Ormond comprising some or all of the functions provided by an the MFP to monitor a remaining amount of the consumable product and consumable products orderings, manager 140 further in para. 0025, and 0035 served as an administrator program to store an upper limit value of the number of orders of the consumable product as “order Allowed_Supply” that can be ordered, determine further in para. 0025, 0035, and 0040 whether said number of orders of the consumable product inputted via the input device is more than the upper limit value; the devices as implied in at para. 0025 and 0040 further include pre-stored user data for a specific allowance period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ormond in view of Shustef  to include said memory configured specifically to store an upper limit value of a number of orders of the consumable product; 
and that the remaining amount is more than the lower limit value.
       Bullock teaches in at least para. 0090-0091, and 0096 a case where a user or administrator may store an upper limit value of a maximum number of transactions or an allowed number of orders of products that may be authorized during any given time, further in at least para. 0090 and 0096 when a user inputs or orders a number of orders of products, via an output device, and the system further adapted to prompt the user to enter via an output device an authentication in a case that the controller has determined that the number of orders or an allowed invoice number is over the limits or more than the upper limit value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ormond in view of Shustef, and further in view of Bullock to include request said input of authentication information, of said user who inputted the number of orders of the consumable product, via the output device, in a case that the controller has determined that said number of orders is more than the upper limit value, as indicated above, as Ormond in view of Shustef, and further in view of Bullock are in the same field of endeavor storing an upper 
in a case that the remaining amount is more than the lower limit value. One skill in the art would appreciate a case, when the consumable depletion threshold amount of Ormond is not less than a value requiring a re-order of the depleted consumable products, a re-order is not executed, further when the maximum allowed supplies orders of Shustef and Bullock is equal or more than an allowed value, where a case exists the user inputting said sales orders maybe a user allowed to obtain said orders over or more than the upper limit value, even when the detected or monitored remaining value of the consumable is higher than the lower limit value so as to ensure an inventory of said consumables is available based on at least understood detected demands, a case further exist where an administrator authentication for another user when the upper limit is exceeded and the when the detected or monitored remaining value of the consumable is higher than the lower limit value so as to further ensure that another user is not prematurely ordering said consumables, whereby the prior art of bullock when combined to the prior arts of Ormond in view of Shustef further facilitate the obtaining of the obtained administrator authentication and a user authentication who inputs said over the limits orders, obviously ensuring said user is authorize to 

     Regarding claim 2 (according to claim 1), Ormond further teaches wherein the controller is configured to send the number of orders inputted via the input device to the order receiving apparatus via the communication interface, in a case that the controller has determined that the number of orders is equal to or less than the upper limit value (It is further understood in at least para. 0085, and 0093 the inputted and relayed consumables orders to the order receiving apparatus is obviously in a case determined when not prompted as implied to equal a number of orders equal to or less than the implied value preauthorized in para. 0084 by the administrator).

     Regarding claim 3 (according to claim 1), Ormond further teaches wherein the controller is configured to send the number of orders inputted via the input device to the order receiving apparatus via the communication interface, in a case that the controller has determined that the authentication information inputted via the input device matches the administrator's authentication information (para. 0085 further implies the sent and delivered consumable products corresponding to manually inputted authentication information inputted by the administrator in at least para. 0083-0084 which obviously is sent when said information is obviously matched by known means).

     Regarding claim 6 (according to claim 1), Ormond further teaches wherein the consumable product includes a first consumable product and a second consumable product (Fig. 5 further teaches orders comprising consumable product includes a first consumable product and a second consumable product).
    However, Ormond is silent regarding wherein said upper limit value includes a first upper limit value that is an upper limit value of the number of orders of the first consumable product, and a second upper limit value that is an upper limit value of the number of orders of the second consumable product, the controller is configured to separately: determine whether the number of orders of the first 
     Shustef further teaches in para. 0040, and 0061-0062 consumable product includes a first color consumable product and a second color consumable product, 
the upper limit value includes a first upper limit value that is an upper limit value of the number of orders of the first consumable product, and a second upper limit value that is determined separately that is an upper limit value of the number of orders of the second consumable product, a controller 100/130 further in para. 0061 and para. 0025 is configured to separately determine whether the number of orders of the first consumable product inputted via the input device is more than the first upper limit value and determine whether the number of orders of the second consumable product inputted via the input device is more than the second upper limit value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ormond in view of Shustef to include said upper limit value includes the first upper limit value, and a second upper limit value and said controller configured to separately: determine whether the number of orders of the first consumable product inputted via the input device is more than the first upper limit value; and determine whether the number of orders of the second consumable product inputted via the 

     Regarding claim 7 (according to claim 6), Ormond is silent regarding wherein said upper limit value further includes a total upper limit value that is an upper limit value of a total of the number of orders of the first consumable product and the number of orders of the second consumable product, and the controller is configured to further determine whether the total of the number of orders of the first consumable product and the number of orders of the second consumable products inputted via the input device is more than the total upper limit value.
   Shustef implied in a case in at least para. 0025 a maximum or total of allowed supplies a user is authorized to obtain, said total or maximum is further indicative as understood in the art of said upper limit value further including said obvious total upper limit value that is an upper limit value of a total of the number of orders of the first consumable product and the number of orders of the second consumable product further illustrated in at least para. 0040, and 0061-0062; and at least said manager 130 of para. 0061 and 0025 further comprising a control means is further configured to further determine based on monitored data whether obviously said total of the number of orders of the first consumable product and the number of 

     Regarding claim 8 (according to claim 1), Ormond is silent regarding wherein the memory is configured to store an initial upper limit value of the number of orders of the consumable product and an order history that is the number of orders of the consumable product in a predefined period, and the upper limit value is a value obtained by subtracting the order history from the initial upper limit value.
      Shustef further teaches as understood in at least para. 0025 before an adjustment of an upper limit value, the storing in at least para. 0062 an unlimited upper limit value indicative of the initial upper limit value of the number of orders of the consumable product, tracking in at least para. 0061 further includes as noted 

     Regarding claim 9 (according to claim 8), Ormond further teaches wherein further comprising: an installation portion in which the consumable product is installed, and an installation/removal sensor that is configured to detect installation/removal of the consumable product with respect to the installation portion (para. 0067-0068 teaches a consumable insertion notification means by understoodly an installation portion in which the consumable product is installed, and said consumable insertion notification means understoodly comprising the installation/removal sensor); 
wherein the controller is configured to reset the order history stored in the memory, in a case that the installation/removal sensor has detected one or more times of the 

     Regarding claim 10 (according to claim 1), Ormond further teaches wherein the memory is configured to further store administrator's authority information (para. 0082-0083 further teaches inputting, authenticating and obviously to further store administrator's authority information in a storage means as a preauthorization);
 the controller is configured to determine whether the administrator's authority information is inputted via the input device, and in a case that the controller has determined that the administrator's authority information is inputted via the input device, the controller is configured not to determine whether the number of orders of the consumable product input via the input device is more than the upper limit value (one skill in the art will appreciate based on the input of the administrator's authority information in at least para. 0082-0083, said controller as implied to obviously, when it is determined that the administrator's authority information is inputted via the input device, configured not to determine whether the number of 

    Regarding claim 14, Ormond teaches a method for ordering a consumable product an image forming apparatus that is configured to form an image by using a consumable product (at least Fig. 1, and 5, and para. 0022-0025 and 0102-0107 teaches a system comprising at least server120 and an MFP 110 configured in a case to automatically placing a consumable order based on at least monitored residuals or depletion amount of installed consumable product), and that includes a communication interface configured to communicate with an order receiving apparatus (at least the network interface of Figs. 2-4 and para. 0063-0065 further the printer including said communication interface configured to communicate with at least an order server comprising the receiving apparatus); 
a memory configured to store a value of a number of orders of the consumable product, a lower limit value of a remaining amount of the consumables product and administrator's authentication information (at least Figs. 2-3 and para. 0082, 0084, and 0090-0092 further teaches a storage which as further implied in at least para. 0082, 0084, and 0092 include administrator’s authentication information and in a case preapproval authorization for an automatic ordering of supplies as further seen in at least Fig. 5 based on remaining amount or consumable depletion threshold 
an input device (para. 0047); 
an output device (para. 0047); 
the method comprising:
determining whether the remaining amount of the consumable product is equal to or less than the lower limit value (it is further implied in at least para. 0072, and 0090-0092 the server and MFP both are configured to determine based on monitored data whether the remaining amount based on monitored depletion data of the consumable product whether a determined amount obviously is equal to or less than the lower limit value requiring said ordering, and as further determined in Fig. 5);
request input of authentication information via the output device (para. 0084, and 0093 further teaches receiving of an MFP order of consumable products, and to correspond in at least para. 0084 said order with a previously manually obtained administrator authentication information to obviously preauthorize a number of consumables orders which limiting number as implied in at least para. 0084 may 
and determining whether the authentication information inputted via the input device in response to the request matches the administrator's authentication information (the system of at least para. 0084-0085 validates and determines if the administrator information is matched to known information obviously to further approve and deliver the number of ordered consumables products or by known means).
      However, Ormond is silent regarding said memory configured to store an upper limit value of the number of orders of the consumable product and administrator's authentication information; determining whether said number of orders of the consumable product inputted via the input device is more than the upper limit value; and requesting input of authentication information, of a user who inputted the number of orders of the consumable product, via the output device, in a case that the controller has determined that the number of orders is more than the upper limit value and that the remaining amount is more than the lower limit value.
     Shustef teaches client devices 110 and 140 of para. 0024 and 0047 each including a controlling means similar to the controller 210 of the prior art of Ormond comprising some or all of the functions provided by an the MFP to monitor a remaining amount of the consumable product and consumable products 
     However, Ormond in view of Shustef are silent regarding specifically request input of authentication information, of a user who inputted the number of orders of the consumable product, via the output device, in a case that the controller has determined that the number of orders is more than the upper limit value and that the remaining amount is more than the lower limit value.
       Bullock teaches in at least para. 0090-0091, and 0096 a case where a user or administrator may store an upper limit value of a maximum number of transactions or an allowed number of orders of products that may be authorized during any given time, further in at least para. 0090 and 0096 when a user inputs or orders a number of orders of products, via an output device, and the system further adapted 
      Ormond in view of Shustef, and further in view of Bullock teaches as illustrated above the claimed invention except for specifically request said input of authentication information, of a user who inputted the number of orders of the consumable product, in a case that the remaining amount is more than the lower limit value. One skill in the art would appreciate a case, when the consumable depletion threshold amount of Ormond is not less than a value requiring a re-order of the depleted consumable products, a re-order is not executed, further when the maximum allowed supplies orders of Shustef and Bullock is equal or more than an allowed value, where a case exists the user inputting said sales orders maybe a user allowed to obtain said orders over or more than the upper limit value, even when 

    Regarding claim 15, Ormond teaches a non-transitory computer-readable medium storing an order program that is executable by an image forming apparatus configured to form an image by using a consumable product (at least claim 13 of Col 7 of Ormond teaches said computer-readable medium and said program and where further in at least Fig. 1, and 5, and para. 0102-0107 an MFP communicating with at a server configured in a case to automatically monitor residuals amount of installed consumable product, and in a case based on the residuals amount to automatically place a number of orders for replacing depleted consumable products which are further used to form said image), 
the image forming apparatus including: 
a communication interface configured to communicate with an order receiving apparatus (at least the network interface of Figs. 2-4 and para. 0063-0065 further the printer including said communication interface configured to communicate with at least an order server comprising the receiving apparatus); 
a memory configured to store a value of a number of orders of the consumable product, a lower limit value of a remaining amount of the consumables product and administrator's authentication information (at least Figs. 2-3 and para. 0082, 0084, and 0090-0092 further teaches a storage which as further implied in at least para. 0082, 0084, and 0092 include administrator’s authentication information and in a 
an input device (para. 0047); 
an output device (para. 0047); 
the method comprising:
determine whether the remaining amount of the consumable product is equal to or less than the lower limit value (it is further implied in at least para. 0072, and 0090-0092 the server and MFP both are configured to determine based on monitored data whether the remaining amount based on monitored depletion data of the consumable product whether a determined amount obviously is equal to or less than the lower limit value requiring said ordering, and as further determined in Fig. 5);
request input of authentication information via the output device (para. 0084, and 0093 further teaches receiving of an MFP order of consumable products, and to correspond in at least para. 0084 said order with a previously manually obtained 
and determine whether the authentication information inputted via the input device in response to the request matches the administrator's authentication information (the system of at least para. 0084-0085 validates and determines if the administrator information is matched to known information obviously to further approve and deliver the number of ordered consumables products or by known means).
   However, Ormond is silent regarding said memory configured specifically to store an upper limit value of a number of orders of the consumable product; determine whether said number of orders of the consumable product inputted via the input device is more than the upper limit value; and request input of authentication information, of a user who inputted the number of orders of the consumable product, via the output device, in a case that the controller has determined that the number of orders is more than the upper limit value and that the remaining amount is more than the lower limit value.
     Shustef teaches client devices 110 and 140 of para. 0024 and 0047 each including a controlling means similar to the controller 210 of the prior art of 
     However, Ormond in view of Shustef are silent regarding specifically request input of authentication information, of a user who inputted the number of orders of the consumable product, via the output device, in a case that the controller has determined that the number of orders is more than the upper limit value and that the remaining amount is more than the lower limit value.
       Bullock teaches in at least para. 0090-0091, and 0096 a case where a user or administrator may store an upper limit value of a maximum number of transactions or an allowed number of orders of products that may be authorized during any 
      Ormond in view of Shustef, and further in view of Bullock teaches as illustrated above the claimed invention except for specifically request said input of authentication information, of a user who inputted the number of orders of the consumable product, in a case that the remaining amount is more than the lower limit value. One skill in the art would appreciate a case, when the consumable depletion threshold amount of Ormond is not less than a value requiring a re-order of the depleted consumable products, a re-order is not executed, further when the maximum allowed supplies orders of Shustef and Bullock is equal or more than an 

Claim(s) 4-5 is/are further rejected under 35 U.S.C. 103 as obvious over Ormond in view of Shustef, and further in view of Bullock, and further in view of Nakamura et al. (US 2016/0062293, A1). 

     Regarding claim 4 (according to claim 1), Ormond in view of Shustef, and further in view of Bullock are silent regarding wherein further comprising a remaining amount sensor specifically configured to detect a remaining amount of the consumable product,  
wherein the controller is configured to: 
determine whether the remaining amount detected by the remaining amount sensor is equal to or less than the lower limit value. 
     Nakamura teaches specifically in Figs. an expendable or consumable product monitoring controller 21 configured to monitor consumables remaining amount, the remaining amount as further illustrated in at least para. 0043 maybe detected by a sensor, and said controller of Fig. 2 and para. 0043 further configured to determine whether the remaining amount detected by the remaining amount sensor is equal to or less than the lower limit value based on obviously said detected 

     Regarding claim 5 (according to claim 4), Ormond further teaches wherein the controller is configured to send the number of orders inputted via the input device to the order receiving apparatus via the communication interface, in a case that the controller has determined that the remaining amount is equal to or less than the lower limit value (para. 0085 further teaches the controller obviously configured to send the number of orders inputted via the input device to the order receiving apparatus via the communication interface, in a case that the controller has determined further in at least para. 0090-0092 that the remaining amount depicted also in the status of at least para. 0082 is understoodly equal to or less than the lower limit value).

Claim(s) 11-13 is/are further rejected under 35 U.S.C. 103 as obvious over Ormond in view of Shustef, and further in view of Bullock, and further in view of Malik (previously cited). 


       Malik teaches in at least para. 0048-0049 the tracking of a numbering of ordering items or consumables, where  a controlling means alerts a user of the upper limit value via an output device, said user may obtain as noted an administrator authorization to obtain the items subject of said exceeded limit, a case exists as further noted in at least para. 0048-0049, and 0064-0065 that the controller has determined that the administrator's authority information is not obtained or inputted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ormond in view of Shustef, and further in view Bullock, and further in view of Malik to include said controller configured to notify a user the upper limit value via the output device, in a case that the controller has determined that the administrator's authority information is not inputted, as indicated above, as Ormond in view of Shustef, and further in view Bullock, and further in view of Malik comprise each a system including a client requesting device, at least an order receiving apparatus, and an administrator terminal to monitor a quantity of 
Ormond in view of Shustef, and further in view Bullock, in a case it is determined that a preset stored allowed upper limit value of the number of orders of the consumable product is exceeded at any given time, the program notify the administrator or a manager to obtain an override for said exceeded limit; as it is further understood, in the case, the administrator/manager override or administrator's authentication information may not me obtained for a number of known reasons such as the administrator rejecting the request, and/or the administrator authorization does not match prestored data, in that case to notify the user of  Ormond in view of Shustef, and further in view of Malik that said order including the upper limit value is not approved or that the administrator's authority information is not inputted whereby, ensuring unauthorized orders of products which may exceed a predetermined value are reduced, thereby reduce wastefulness and save cost, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces 

        Regarding claim 12 (according to claim 1), Ormond in view of Shustef, and further in view Bullock are silent regarding wherein the controller is configured to notify a user disapproval of order via the output device, in a case that the controller has determined that the authentication information inputted via the input device in response to the request does not match the administrator's authentication information.
        A case further exists in para. 0048-0049 of Malik where a reply may be received, in a case an administrator request was generated to approve an ordering of items exceeding an upper limit, where in a case further in in para. 0048-0049, and 0064-0065 the request based on the reply is not approved, such as obviously understood in the art when the received reply includes determined improper authentication authorization information inputted in response to the request does not match the administrator's authentication information, thereby obviously the system such as in para. 0049 may be configured to notify a user disapproval of order via an output device. It would have been obvious to one of ordinary skill in 

     Regarding claim 13 (according to claim 12), Ormond in view of Shustef, and further in view Bullock are silent regarding wherein the controller is configured to further notify the user the upper limit value via the output device, in a case that the disapproval of order is notified.
       Malik further teaches in at least para. 0048-0049 in a case a request for an administrator to override an exceeded number of orders fails to be properly approved, to further notify the user the upper limit value via the output device, in the case that the disapproval of order is notified. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ormond in view of Shustef, and further in view Bullock, and further in view of Malik to include said controller configured to 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/7/2021